
	

113 S190 IS: Restoring the Constitutional Balance of Power Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 190
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Johanns (for
			 himself, Mr. Alexander,
			 Mr. Cornyn, Mr.
			 Roberts, Mr. Blunt,
			 Mr. Burr, Mr.
			 Enzi, Mr. Lee, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the use of Federal funds for certain
		  activities of the National Labor Relations Board and the Consumer Financial
		  Protection Bureau.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring the Constitutional
			 Balance of Power Act of 2013.
		2.Prohibition on
			 funding of certain NLRB activitiesNo Federal funds may be used by the National
			 Labor Relations Board to undertake or enforce activities commencing on or after
			 January 4, 2012 that require authorization by not less than a quorum of the
			 members of the Board.
		3.Prohibition on
			 funding of certain CFPB activitiesNo funds may be transferred from the Federal
			 Reserve to be used by the Bureau of Consumer Financial Protection to carry out
			 activities that are authorized only upon the confirmation of a Director of the
			 Bureau.
		4.SunsetThe provisions of this Act shall terminate
			 on the date on which—
			(1)with respect to
			 section 2, the members of the National Labor Relations Board are confirmed in a
			 number sufficient for a quorum consistent with the advice and consent
			 requirements of the United States Constitution, as determined in accordance
			 with the decision of the United States Court of Appeals for the District of
			 Columbia Circuit in the case Noel Canning v. National Labor Relations Board
			 (No. 12–1115); and
			(2)with respect to
			 section 3, a Director of the Bureau of Consumer Financial Protection is
			 confirmed consistent with the advice and consent requirements described in
			 paragraph (1).
			
